Exhibit ARTICLES OF AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION OF TIB FINACIAL CORP. AUTHORIZING FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A TIB Financial Corp., a corporation organized and existing under the laws of the State of Florida (the “Corporation”), in accordance with the provisions of Section 607.0602 of the Florida Business Corporation Act (the “Act”) thereof, hereby certifies: The board of directors of the Corporation (the “Board of Directors”), in accordance with the restated articles of incorporation and bylaws of the Corporation and applicable law, adopted the following resolution on creating a series of shares of Preferred Stock of the Corporation designated as “Fixed Rate Cumulative Perpetual Preferred Stock, Series A”. RESOLVED, that pursuant to the provisions of the restated articles of incorporation and the bylaws of the Corporation and applicable law, the restated articles of incorporation of the Corporation are hereby amended such that a series of Preferred Stock, no par value, of the Corporation be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Part 1.
